Name: Commission Regulation (EEC) No 2835/89 of 21 September 1989 amending Regulation (EEC) No 1767/82 as regards imports of certain cheeses from Turkey
 Type: Regulation
 Subject Matter: trade policy;  Europe
 Date Published: nan

 22. 9 . 89 Official Journal of the European Communities No L 273/15 COMMISSION REGULATION (EEC) No 2835/89 of 21 September 1989 amending Regulation (EEC) No 1767/82 as regards imports of certain cheeses from Turkey 'L. As regards cheeses of sheep s milk or buffalo milk in containers containing brine, or in sheepskin or goatskin bottles, and Tulum Peyniri cheese, as listed under (p) and (u) in Annex I and falling within CN codes 0406 90 31 , 0406 90 50 and ex 0406 90 89 : 1 . Box 7 by specifying, as appropriate, "cheese of sheep's milk" or "cheese of buffalo milk" and "in containers containing brine" or "in sheepskin or goatskin bottles" or, in the case of Tulum Peyniri cheese, "in individual plastic packages containing not more than 10 kilograms", 2. Box 10 by specifying, as appropriate, "exclusively home-produced sheep's milk" or "exclusively home-produced buffalo milk", 3. Boxes 11 and 12.' THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 804/68 of 27 June 1968 on the common organization of the market in milk and milk products ('), as last amended by Regulation (EEC) No 763/89 (^ and in particular Article 14 (7) thereof, Whereas, when Commission Regulation (EEC) No 1767/82 of 1 July 1982 laying down detailed rules for applying specific import levies on certain milk products (3), as last amended by Regulation (EEC) No 1156/89 (4), was amended, there was an omission in point 2 of the Annex to Commission Regulation (EEC) No 3852/88 concerning import of Tulum Peyniri cheese ; whereas that point should accordingly be supplemented by specifying what entries should be made in box 7 ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Milk and Milk Products, HAS ADOPTED THIS REGULATION : Article 1 In Annex III to Regulation (EEC) No 1767/82, point L is replaced by the following : Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and direcdy applicable in all Member States. Done at Brussels, 21 September 1989 . For the Commission Ray MAC SHARRY Member of the Commission ( ¢) OJ No L 148, 28 . 6. 1968, p. 13. O OJ No L 84, 29. 3 . 1989, p. 1 . (3) OJ No L 196, 5. 7. 1982, p. 1 . (4) OJ No L 119, 29. 4. 1989, p. 96. Is) OJ No L 343, 13 . 12. 1988, p . 10 .